Citation Nr: 1204850	
Decision Date: 02/08/12    Archive Date: 02/16/12	

DOCKET NO.  10-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to February 1974, and from January 1976 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed fibromyalgia and sleep apnea.  

In that regard, a review of service treatment records discloses that, on various occasions during the Veteran's periods of active military service, he received treatment for what was described as pain and/or myalgias of the chest, arm, back, and lower extremities (including the feet).  Moreover, on more than one occasion in service, the Veteran was heard to complain of various problems with sleep and/or insomnia, at times, in conjunction with what appeared to be certain "stressful" situations.  Significantly, service treatment records show no diagnosis of either fibromyalgia or sleep apnea.  However, since the time of the Veteran's discharge from service, he has received a diagnosis of and treatment for both of those disabilities.  

The Veteran argues that, while in service, multiple physicians erroneously failed to reach the conclusion that his numerous "aches and pains" and difficulty sleeping were, in fact, representative of the beginnings of fibromyalgia and sleep apnea.  However, based upon postservice medical records, it is somewhat unclear whether the Veteran suffers from one or both of those disabilities.  In that regard, a number of physicians are of the opinion that the Veteran does, in fact, suffer from fibromyalgia, while other physicians appear to be of the opinion that the Veteran's "aches and pains" may be representative of degenerative arthritis.  Significantly, while postservice private treatment records seem to indicate the presence of sleep apnea, the Veteran has yet to undergo a VA examination or examinations for the purpose of determining whether he does, in fact, suffer from sleep apnea, or, for that matter, clinically-identifiable fibromyalgia.  Such examinations would be appropriate prior to a final adjudication of the Veteran's claims for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2010, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA, to include records from Dr. Nanney in Meridian, MS.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded VA examinations by an appropriate specialist or specialists in order to more accurately determine the exact nature and etiology of his claimed fibromyalgia and sleep apnea.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination(s).  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims. 

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the aforementioned examinations, the appropriate examiner or examiners should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable fibromyalgia and/or sleep apnea, and, if so, whether either of those disabilities at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service.  A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.  

3.  The RO should then readjudicate the Veteran's claims for service connection for fibromyalgia and sleep apnea, to include as due to an undiagnosed illness.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in April 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  


This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


